Title: From Thomas Jefferson to Craven Peyton, 8 June 1802
From: Jefferson, Thomas
To: Peyton, Craven


            Dear SirWashington June 8. 1802.
            Your favor of the 2d. instant was recieved by last post, desiring a remittance of the balance of 131. D 47 c due you on our settlement of May 22. I accordingly now inclose you 140. Doll. in bank bills of the United states, as these cannot be got exactly to the fraction desired. I hope it will be recieved in time for your purpose.  sundry approaching calls for money render it absolutely necessary that in purchasing the remaining shares of the tract, we throw the paiments into another year, say to the distance of a twelvemonth if possible: not but that, where there would be danger of losing the purchase, without a shorter paiment, a shorter might be agreed to in a particular instance, but I could not do it in the whole. the shares in the present mill are not worth purchasing at all, because it will be entirely useless after the ensuing fall. accept my best wishes & respects.
            Th: Jefferson
          